CANTY, J.
(dissenting). I cannot concur in the foregoing opinion. If the appeal had been taken and the supersedeas bond given before the receiver took possession, it would have prevented his taking possession; but the receiver was in possession about 11 days before the appeal was taken and the bond given. It seems to me that the filing of a supersedeas bond does not have the effect of a writ of restitution issued and executed. It does not ipso facto undo what has been done. If the receiver took possession before the filing of the bond, such filing does not ipso facto oust him of possession, but his possession continues. If he was in full possession before the bond was filed, he continues in full possession afterwards, — not in half possession, emasculated possession, or paralyzed possession, but in the same possession as he was before; and one of the incidents or attributes of that possession -is the right to collect the rents. Of course, the order would stay all acts and proceedings which did not consist in exercising the possession, and would therefore prevent the receiver from paying over the rents after he had collected them.
I am also of the opinion that, after the return is filed, this court has the inherent power, in the exercise of its discretion, to issue an order ousting the receiver of possession pending the appeal, if it is of the opinion that the interests of all parties will be best subserved thereby. Any such cast-iron rule as is laid down by the majority in this case is likely in many cases to work hardship and inconvenience, and in the very cases in which a receiver is the most necessary; for instance, in the cases of receivers appointed pendente lite, to take charge of railroads, hotels, newspaper plants, and many other going concerns, in *120which, the good will of the business is an important asset to be preserved.
In many such instances, instead of malting an immediate profit out of his possession, the receiver is compelled to expend large amounts of money in purchasing stock, paying current expenses, etc. But, according to the decision of the majority, the appellant has, for 30 days after the order appointing the receiver, the right and the power to cut off his authority, and oust him on a moment’s notice, and to seek the time for doing this which will cause the greatest loss and embarrassment to the receiver, and give the appellant the greatest amount of the fruits of the receiver's labor and expenditure. Then, if the appellant prevails, the receiver will remain ousted, with no way to reimburse himself.
Of course, if the language of the statute required such a construction, it would be a different question, but it does not. The statute says that the filing of such a supersedeas bond “shall stay all proceedings * * * and save all rights.” G. S. 1894, § 6142. It is well settled as a general rule that staying all proceedings by a supersedeas bond does not release any levy, restore the possession, or undo anything done in execution of the judgment or order appealed from. Saving all rights simply means that, if the appellant prevails on the appeal, then (but not till then) shall everything which has been done in execution of the order be, as tar as possible, undone.